Title: From James Madison to Israel Whelen, 13 May 1801 (Abstract)
From: Madison, James
To: Whelen, Israel


13 May 1801, Department of State. Inquires when full cargo will be ready for the George Washington, which is to begin loading for Algiers by 20 May. Encloses list of items to be obtained from navy stores, expediting shipment. In postscript instructs Whelen “not for the present [to] execute any order for goods intended for Bacri and Co.”
 

   
   RC (NjP). 1 p.; in Wagner’s hand, signed by JM. Enclosure not found.


